DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-15, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urabe et al. (2004/0076824) in view of Endtner et al. (2015/0274941).

Urabe et al. fail to teach a flame retardant additive of claim 1.
However, Endtner et al. teach that in a polyamide 66 composition comprising melamine cyanurate, the addition of a halogen-containing (bromopolystyrene), a phosphorus-containing flame retardant, and/or an inorganic flame retarding additive (aluminum diethylphosphinate or zinc borate) G) to improve the flame retardance [0110-0118].  Endtner et al. teach adding 1 to 30 wt% of component G) [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 1 to 30 wt% of a halogen-containing (bromopolystyrene), a phosphorus-containing flame retardant, and/or an inorganic flame retarding additive (aluminum diethylphosphinate or zinc borate) as taught by Endtner et al. to the composition of Urabe et al. to improve the flame retardance of the composition.
Since the composition is the same as claimed it will possess the claimed flame retardancy.  The courts have stated that a chemical composition and its properties are 
	Regarding claim 2:  The composition of Urabe et al. is free of the claimed polymers [Examples].
	Regarding claims 7-8:  Urabe et al. teach the claimed amount of polyamide and flame retardant [Examples].
	Regarding claim 11:  Urabe et al. teach fillers [0036].
	Regarding claim 12-14:  Urabe et al. teach fillers [0036].
	Urabe et al. fail to specify a filler.
	However, Endtner et al. teach adding 2 to 8 wt% [0161] of glass fibers to an analogous polyamide composition [0026-0027] as a reinforcing material [0100; Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 2 to 8 wt% of glass fibers as taught by Endtner as the filler in Urabe et al. to improve the reinforcement of the composition.
	Regarding claim 15:  Urabe et al. teach mold release agents [0036].
	Regarding claim 22:  The composition of Urabe et al. is free of glass fibers [Examples].  


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urabe et al. (2004/0076824) in view of Endtner et al. (2015/0274941).
Urabe et al. teach a composition comprising polyamide and melamine cyanurate in the claimed amount [Examples; Table 1].  Urabe et al. teach that an especially preferred polyamide is polyamide 66 [0019].  Urabe et al. teach a relative viscosity (measured at 1% solution in 98% sulfuric acid) in the range of 2.0 to 4.0, and that the relative viscosity is optimized for mechanical strength, melt fluidity, and stability under spinning [0021].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative viscosity of the polyamide 66 of Urabe et al. to provide the desired mechanical strength, melt fluidity, and stability under spinning.  The composition of Urabe et al. does not comprise a poly(arylene ether) or glass fibers [Examples].
Urabe et al. teach fillers [0036].
	Urabe et al. fail to specify a filler.
	However, Endtner et al. teach adding 2 to 8 wt% [0161] of glass fibers to an analogous polyamide composition [0026-0027] as a reinforcing material [0100; Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 2 to 8 wt% of glass fibers as taught by Endtner as the filler in Urabe et al. to improve the reinforcement of the composition.
Since the composition is the same as claimed it will possess the claimed flame retardancy.  The courts have stated that a chemical composition and its properties are .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urabe et al. (2004/0076824) in view of Endtner et al. (2015/0274941).
Urabe et al. teach a composition comprising 80 parts by weight polyamide and 10 wt% melamine cyanurate [0034; Examples; Table 1].  Urabe et al. teach that an especially preferred polyamide is polyamide 66 [0019].  Urabe et al. teach a relative viscosity (measured at 1% solution in 98% sulfuric acid) in the range of 2.0 to 4.0, and that the relative viscosity is optimized for mechanical strength, melt fluidity, and stability under spinning [0021].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative viscosity of the polyamide 66 of Urabe et al. to provide the desired mechanical strength, melt fluidity, and stability under spinning.  The composition of Urabe et al. does not comprise a poly(arylene ether) or glass fibers [Examples].
Urabe et al. teach fillers [0036].
	Urabe et al. fail to specify a filler.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 2 to 8 wt% of glass fibers as taught by Endtner as the filler in Urabe et al. to improve the reinforcement of the composition.
Since the composition is the same as claimed it will possess the claimed flame retardancy.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.


Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Urabe et al. fail to teach the claimed flame retardant or glass fibers.  This has been remedied by the addition of Endtner et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763